Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art Machol (US 2017/0063762) discloses if a particular log message occurs only once, or only a small (e.g., less than a threshold) number of times in the data logs, and for each occurrence the particular log message appears in the data logs 110 before an occurrence of the critical event, the particular log message may be correlated to, and therefore a potential predictor of, the critical event (¶0022).
Applicant’s independent claims disclose determining, by the computing device, a value for the log event based on the determined instances, the value being representative of an inverse relationship between the determined instances of the log event and the criticality of the log event. Prior art fails to disclose this limitation. This limitation in combination with the claim as a whole is patentably distinct over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES EHNE whose telephone number is (571)272-2471. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHARLES EHNE/Primary Examiner, Art Unit 2113